Title: To George Washington from Samuel Holden Parsons, 6 February 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Fishkill 6th Feby 1781
                        
                        I was on my Way to wait on your Excellency but the Difficulty of passing the River prevents my pursuing my
                            Intention.
                        The inclosd Letter from Major Alden & Certificate from the Officer commanding the Regiment, is to
                            request his Discharge from the Service—I am sorry his circumstances require him to leave the Army, but am convincd his
                            Reasons are such as ought to intitle him to his Discharge—I have known him from the Time of his engaging in Service and no
                            young Gentleman, I believe, has merited a better Character as an Officer in our late Enterprize he was kind enough to
                            assist me, when I had Opportunity of receiving convincing Proof of his personal Bravery, coolness & judicious
                            Conduct. Though I think the Army will loose a very valuable Officer yet I must join him in requesting his Discharge. If
                            your Excellency can think he merits any particular Marks of Distinction in his Discharge: your Approbation of him will be
                            particularly agreable to the Delicacy of his Sentiments & Feelings; he has never receivd his Commission is the
                            Reason it is not transmitted. When the River becomes passible I shall wait on your Excellency on other Affairs. Our
                                Lines at present remain quiet. The Enemy since our Enterprize have removd to the Point of
                            Morrisania near the Widow Morris’s where (if whale Boats could be provided in the Sound) they may be wholly extirpated
                            with more ease & less Danger than in any other Way. I am with the greatest Respect, Yr Excellency’s Obedt Servt
                        Saml H. Parsons
                    